SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 28, 2013 MISSION COMMUNITY BANCORP (Exact name of registrant as specified in its charter) California 333-12892 77-0559736 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employee Identification No.) 3380 South Higuera Street, San Luis Obispo, CA 93401 (Address of principal executive offices) (Zip code) (805) 782-5000 (Registrant’s telephone number including area code) (Former name or former address, if changed since last report) Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders On May 28, 2013 Mission Community Bancorp (the "Company") held its Annual Meeting of Shareholders, with the following matter being approved: Election of Directors. The following twelve persons were elected to serve on the Board of Directors until the 2014 Annual Meeting of Shareholders: Name Votes For Votes Withheld George H. Andrews James W. Brabeck William B. Coy Tom L. Dobyns Howard N. Gould Maryam Hamzeh Richard Korsgaard James W. Lokey Harry H. Sackrider Gary E. Stemper Brooks W. Wise Stephen P. Yost SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 30, 2013 MISSION COMMUNITY BANCORP By: /s/Thomas J. Tolda Thomas J. Tolda Executive VP/Chief Financial Officer
